Name: 94/315/CFSP: Council Decision of 30 May 1994 concerning the Common Position defined on the basis of Article J.2 of the Treaty on European Union regarding the reduction of economic relations with Haiti
 Type: Decision
 Subject Matter: NA;  America;  European Union law;  international affairs
 Date Published: 1994-06-02

 Avis juridique important|31994D031594/315/CFSP: Council Decision of 30 May 1994 concerning the Common Position defined on the basis of Article J.2 of the Treaty on European Union regarding the reduction of economic relations with Haiti Official Journal L 139 , 02/06/1994 P. 0010 - 0010 Finnish special edition: Chapter 11 Volume 32 P. 0043 Swedish special edition: Chapter 11 Volume 32 P. 0043 COUNCIL DECISION of 30 May 1994 concerning the common position defined on the basis of Article J.2 of the Treaty on European Union regarding the reduction of economic relations with Haiti (94/315/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.2 thereof, Having regard to resolution 917 (1994) adopted on 6 May 1994 by the United Nations Security Council, HAS DECIDED AS FOLLOWS: Article 1 1. Economic relations with Haiti shall be reduced in accordance with the relevant mandatory provisions of resolution 917 (1994) adopted on 6 May 1994 by the United Nations Security Council. 2. Member States shall adopt without delay the laws, regulations or administrative measures necessary to freeze the funds and financial resources referred to in pargraph 4 of that resolution. Article 2 This Decision shall be published in the Official Journal. Done at Brussels, 30 May 1994 For the Council The President G. MORAITIS